Citation Nr: 0937428	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2004 for the award of a 70 percent disability rating for 
service-connected post traumatic stress disorder (PTSD). 

2.  Entitlement to a permanent and total rating for PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1987 to May 1991.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of  April 2007 and February 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

Earlier effective date claim

The Veteran was awarded service connection for PTSD via a May 
2003 RO rating decision; a 50 percent disability rating was 
assigned, effective the date of the Veteran's claim, March 
21, 2001.  The Veteran disagreed with this initially assigned 
rating and perfected an appeal as to that issue.

In a July 2004 rating decision, the RO temporarily increased 
the Veteran's PTSD disability rating to 100 percent effective 
November 23, 2003 due to hospitalization.  

In April 2006, the Board remanded the Veteran's increased 
rating claim for further evidentiary development, 
specifically to afford the Veteran a VA examination.  Such 
was achieved in February 2007.

In the above-referenced April 2007 rating decision, the RO 
increased the Veteran's PTSD disability rating from 50 
percent disabling to 70 percent disabling, effective November 
3, 2004.  The Veteran has not expressed disagreement with 
this rating; rather, the Veteran disagreed with the assigned 
effective date, claiming entitlement to a 70 percent 
disability rating effective on the original date of claim for 
service connection in March 2001.  See the Veteran's notice 
of disagreement received on June 11, 2007.  The Veteran duly 
perfected an appeal as to that issue.

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  

Claim for a total and permanent disability rating

In the above-referenced February 2008 rating decision, the RO 
increased the Veteran's PTSD disability claim to 100 percent 
disabling, effective August 14, 2007.  Notably, the decision 
specifically stated that the "assigned evaluation is not 
considered permanent."  The Veteran agreed with the 100 
percent disability rating, but disagreed with the RO's 
determination that such was not considered permanent and 
total.  

In August 2008, the RO sent the Veteran a statement of the 
case (SOC) with respect to his permanent and total rating 
claim.  The adjoining announcement letter did not identify 
the Veteran's attorney as a recipient of the SOC, and the 
Veteran did not file a substantive appeal (VA Form 9) within 
60 days of the issuance of that SOC.  

At the above-referenced May 2009 hearing, the Veteran's 
attorney stated that she did not receive a copy of the SOC 
directly from the RO.  See the May 2009 hearing transcript, 
page 2.  The attorney was in possession of, and was familiar 
with,  the SOC.  She then submitted a VA Form 9 signed that 
day by the Veteran, accompanied by a written waiver of 
consideration of such by the agency of original jurisdiction.   
See 38 C.F.R. § 20.1304 (2008).

Under 38 C.F.R. § 19.30(a), a separate copy of a statement of 
the case must be provided to a veteran's representative.  In 
this case, the Board has no reason to disbelieve the 
attorney's testimony that she herself did not receive the 
August 2008 SOC.  Indeed, she was not copied on the SOC 
announcement letter.  It is clear, however, that any such 
irregularity has been waived by the filing of the VA Form 9 
and the attorney's statements on the record at the hearing.

Accordingly, the Board finds that the Veteran has perfected 
an appeal as to the issue of entitlement to a total and 
permanent disability rating for PTSD.  

Issues not on appeal

In a June 1, 2009 written brief, the Veteran's attorney 
asserted [for the first time] that the currently assigned 100 
percent disability rating for PTSD [awarded in February 2008, 
effective August 2007] should be effective as of the original 
date of service connection, March 21, 2001.  See the 
Veteran's June 1, 2009 Brief, page 4.  In all previous 
filings, as well as during the May 2009 hearing, the 
Veteran's attorney asserted that it was the Veteran's 70 
percent PTSD disability rating [awarded in April 2007, 
effective November 2004] that should be effective as of the 
original date of service connection.  See, e.g., the 
Veteran's November 2007 VA Form 9; see also the May 2009 
hearing transcript, pages 2 and 3.  

Indeed, the Veteran's attorney specifically listed the issue 
currently on appeal before the Board as entitlement to an 
"Earlier Effective Date for 70% rating of SC PTSD, prior to 
11/3/2004" on the front cover of the above-referenced June 
2009 written brief.  Accordingly, it appears that the 
attorney's reference to an earlier effective date for the 100 
percent disability rating, rather than the 70 percent rating, 
was made in error.  

In any event, any claim for an effective date earlier than 
August 14, 2007 for the assignment of a 100 percent 
disability rating for PTSD is a matter which is separate and 
distinct from the issue of entitlement to an earlier 
effective date for the 
70 percent rating.  If the Veteran and his attorney in fact 
intend to raise such issue, they must do so at the RO.  The 
board cannot consider the matter at this time.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction over an issue not yet adjudicated by the RO].

The Board further notes that in August 2007 the Veteran filed 
a claim for a total rating based on individual 
unemployability due to service-connected disability [TDIU].  
In a February 2008 rating decision, the RO indicated that it 
"will not take issue with individual unemployability since 
you have been granted a 100 percent evaluation" for his 
PTSD.   This is correct; a claim for TDIU may not be 
considered when a 100 percent rating is in effect.  See 
VAOPGCPREC 6-99; see also Herlehy v. Principi, 15 Vet. App. 
33 (2001).  The Veteran has not disagreed.  The TDIU issue is 
not before the Board.  


FINDINGS OF FACT

1.  The RO assigned a 50 percent disability rating for the 
Veteran's PTSD as of the date his service-connection claim 
was received, March 21, 2001.  The RO subsequently increased 
the rating to 70 percent disabling, effective November 3, 
2004.

2.  It was factually ascertainable that the severity of the 
Veteran's service- connected PTSD was at the 70 percent level 
at the time the RO received the Veteran's original claim for 
service connection on March 21, 2001.

3.  The medical and other evidence of record indicates that 
from August 14, 2007, the Veteran's PTSD was manifested by 
total occupational and social disability, and that the 
probability of permanent improvement in the Veteran's PTSD 
under treatment is remote.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 21, 2001 for 
the award of a 70 percent disability rating for service-
connected PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

2.  The requirements for permanency of a 100 percent 
schedular evaluation for PTSD have been met.  38 C.F.R. 
§ 3.340(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than November 3, 
2004 for the grant of a 70 percent disability rating for his 
service-connected PTSD.  Additionally, the Veteran claims his 
current 100 percent PTSD disability rating should be made 
permanent.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issues on appeal. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board notes that the Veteran was not informed of the 
relevant law and regulations pertaining to his claim for a 
total and permanent PTSD disability rating.  However, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

With respect to the Veteran's earlier effective date claim, 
no VCAA notice is necessary because, as is more thoroughly 
explained below, the outcome of the earlier effective date 
claim depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  

In any event, the Veteran was in fact notified that to 
support his claim for an earlier effective date, the evidence 
"must show that the starting date for your grant of benefits 
be before the date we previously determined."  See the June 
22, 2007 letter from the RO, page 4.  The Board also notes 
the Veteran has been provided notice regarding degree of 
disability and effective date as required by the decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
a letter dated May 17, 2006.  
 
Furthermore, the Veteran is represented by counsel, who is 
obviously familiar with the law and VA regulations.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
testified before the undersigned Veterans Law Judge in May 
2009.  He has retained the services of an attorney, who 
represented him at his hearing and who subsequently submitted 
argument on his behalf.    

Accordingly, the Board will proceed to a decision as to these 
two issues.





	(CONTINUED ON NEXT PAGE)




1.  Entitlement to an effective date earlier than November 3, 
2004 for the award of a 70 percent disability rating for 
service-connected PTSD. 

Pertinent law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific schedular criteria

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 [Post-traumatic stress disorder].

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);       see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Analysis

Initial matter - staged ratings 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the RO has assigned staged ratings.  Te Veteran 
disagreed with the initially assigned disability rating of 50 
percent for his service-connected PTSD, which was made 
effective March 21, 2001.  The RO subsequently increased that 
rating to 70 percent, effective November 3, 2004, and still 
later assigned a 100 percent rating, effective August 14, 
2007.  [The Board also notes that from November 23, 2003 to 
February 1, 2004, the Veteran was awarded a temporary 100 
percent disability rating due to hospitalization and 
observation pursuant to 38 C.F.R. § 4.29.]  



The Veteran's contentions

The Veteran contends that the 70 percent rating, effective as 
of  November 3, 2004, should be made effective as of March 
21, 2001, the date of his original claim for service 
connection.   See the Veteran's November 2007 VA Form 9.  In 
essence, the Veteran contends that the severity of his PTSD 
in fact approximated that which would allow for the 
assignment of a 70 percent rating ever since he was awarded 
service connection.  

The Veteran has not disagreed with the effective date of 
service connection, March 21, 2001.  Nor has he suggested 
that the dates of the temporary total rating, from February 
1, 2004 to November 3, 2004, should be altered.  As has been 
discussed in the Introduction, to the extent that he believes 
that the currently assigned 100 percent rating should be made 
effective earlier than August 14, 2007, that matter is  not 
before the Board.  

Discussion

As has been discussed in the law and regulations section 
above, under 38 C.F.R. § 3.400(o), an increased rating is 
awarded based upon when it is factually ascertainable that an 
increase in disability took place.  In this case, the medical 
and lay evidence of record indicates that the Veteran is 
entitled to an earlier effective date of March 21, 2001 for 
the 70 percent disability rating for PTSD because the level 
of the Veteran's PTSD disability at the time he submitted his 
initial claim for service connection in fact approximated 
that which would allow for the assignment of a 70 percent 
rating.

The Veteran was first afforded a QTC fee-based mental 
disorder examination in April 2003.  After recording the 
Veteran's service history, medical history, and current 
complaints, and after conducting a thorough mental 
examination, the QTC examiner diagnosed the Veteran with 
moderately severe PTSD, noting that the Veteran was 
unemployed, and that he has had several jobs since his 
military service.  Crucially, the April 2003 QTC examiner 
determined that the Veteran's "ability to keep a full-time 
job consistently is markedly impaired," and assigned the 
Veteran a GAF score of 40.  See the April 2003 QTC fee-based 
examiner's report, page 4.  

Indeed, the Veteran himself reported that he had already been 
through about 20 jobs at the time of the April 2003 
examination, and that he is unable to keep a job for a long 
time.  He also indicated that he goes into rages, has 
suicidal thoughts, nightmares, and panic attacks.  See id., 
page 2.  

Additionally, the April 2003 QTC examiner emphasized that the 
Veteran "suffers from depression, panic attacks, sleep 
disturbance, likes to be left alone, has history of anger 
outbursts, cannot handle crowds, and has trouble with 
interpersonal relationships, he does not like associating 
with people.  He feels tired a lot during the daytime, and 
it's hard for him to function.  He does not want to go 
anywhere or have any association with friends."  The QTC 
examiner also observed that the Veteran's hygiene appeared 
"below average," and that he had a flattened affect.  See 
id., pages 2 and 3.  

Crucially, no medical evidence of record dated prior to the 
Veteran's April 2003 VA examination demonstrates that the 
Veteran manifested less severe PTSD symptomatology.  On the 
contrary, a September 2001 VA treatment record specifically 
indicated that the Veteran had "panic type symptoms," 
"difficulty coping with stress," and "episodes of losing 
his temper and being out of control."  The VA psychiatrist 
pertinently noted that the Veteran broke his ex-wife's front 
door down carrying an unloaded shotgun, and previously broke 
windows and "trashed his room" some months ago following a 
fight with his ex-wife.  The report also indicated that the 
Veteran had lost his job as a trucker.  See the Veteran's 
September 19, 2001 VA treatment report.  

Significantly, lay statements from the Veteran's family 
submitted in 2003 also describe the Veteran's uncontrollable 
temper, and relay specific instances of unusual behavior 
following his separation from service.  In particular, the 
Veteran's mother indicated that during a cruise they took 
together, the Veteran "kept checking the fire extinguishers, 
emergency exits, [and] escape routes."  Additionally, the 
Veteran's ex-wife referenced the Veteran's above-referenced 
break-in to her home, as well as other instances of rage 
including road rage, name-calling, and destroying property.  
See the statements of the Veteran's mother and ex-wife 
respectively, submitted by the Veteran in May 2003.  

A May 2004 VA treatment record indicated that the Veteran's 
"depression got worse, [he had a] very irritable mood, gets 
angry easily," was "poorly groomed," and had a "tearful 
affect."  Significantly, the Veteran reported that he had 
shot his daughter's dog right in front of her because it had 
killed his chicken, and that she no longer likes to come 
visit him.  The Veteran also reported a worsening 
relationship with his girlfriend.  See the Veteran's May 3, 
2004 VA treatment psychiatry note.  

Based on the above-described medical and lay evidence, the 
Board finds that the Veteran's PTSD symptomatology at the 
time of the Veteran's original claim for service connection, 
March 21, 2001, most closely approximated that which would 
allow for the assignment of a 70 percent rating.  Indeed, the 
medical evidence of record [in particular the April 2003 QTC 
fee-based examination report] identifies occupational and 
social impairment with significant deficiencies in work and 
family relations.  The Veteran demonstrated symptoms of 
suicidal ideation, occasional obsessional rituals, near-
continuous panic or depression affecting the ability to 
function appropriately and effectively, impaired impulse 
control with periods of violence, neglect of personal 
appearance, difficulty in adapting to stress, and an impaired 
ability to establish and maintain relationships.  

Although the Veteran's hygiene, suicidal ideation, and GAF 
score have fluctuated in years following the date of the 
Veteran's original claim for service connection, the April 
2003 QTC examiner's assessment that the Veteran's ability to 
keep a full-time job "consistently is markedly impaired" 
has remained a constant for all times during the pendency of 
the Veteran's appeals.  As will be noted below, a subsequent 
December 2007 QTC examiner indicated that the Veteran has had 
30 jobs since his separation from service.  See the December 
2007 QTC fee-based examiner's report, page 3.  

In short, for reasons discussed above, the Board concludes 
that it was factually ascertainable that the Veteran's 
disability manifested in symptomatology warranting a 70 
percent initial rating at the date of the Veteran's original 
claim for service connection, March 21, 2001.  An effective 
date of March 21, 2001 is therefore assigned.  

In summary, the Veteran's PTSD disability rating should be 
staged as follows: 
a 70 percent disability rating is awarded as of March 21, 
2001; a temporary 100 percent rating has been assigned from 
November 23, 2003 to February 1, 2004; 
a 70 percent rating is assigned from February 1, 2004 to 
August 14, 2007; and a 
100 percent rating has been assigned thereafter.

2.  Entitlement to a permanent and total rating for PTSD.

Relevant law and regulations

Permanent and total disability rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the veteran may be considered in determining permanence.  
38 C.F.R. § 3.340(b).  

Analysis

As noted above, the RO increased the Veteran's PTSD 
disability rating 100 percent disabling based on total 
occupational and social impairment, effective August 14, 
2007.  However, the RO specifically found that the Veteran's 
"assigned [100 percent] evaluation is not considered 
permanent . . . ."  See the February 2008 rating decision, 
page 2.  The Veteran seeks permanency of the 100 percent 
rating for PTSD.    

For the Veteran's PTSD total disability rating to be 
considered permanent, the probability of permanent 
improvement under treatment must be remote.  See 38 C.F.R. 
§ 3.340(b).  For reasons stated immediately below, the board 
finds that such is the case.  

After reviewing the Veteran's current complaints, his 
employment and medical history, and his current mental 
examination results, the December 2007 QTC fee-based examiner 
specifically determined that "it is more likely than not 
that the veteran's condition will not improve with more 
intense medication management and ongoing psychotherapy."  
[Emphasis added by the Board.]  See the December 2007 QTC 
fee-based examiner's report, page 4.  There is no medical 
evidence of record contrary to the December 2007 QTC 
examiner's opinion.

As noted above, the December 2007 QTC examiner pertinently 
determined that 
"the Veteran does not get along with people," and that 
"[h]e has had more than 30 jobs since discharge."  Indeed, 
one of the Veteran's former employers submitted a statement 
specifically noting that the Veteran "will not be able to 
hold steady employment with the problems he displays in the 
work place," to include physical conflicts, forgetfulness, 
absences, lack of focus, and safety concerns.  See the 
December 2007 QTC fee-based examiner's report, page 3; see 
also the November 2007 statement of F.A.W. 

In denying the Veteran's claim for a permanent and total PTSD 
disability rating, the RO highlighted ongoing VA treatment 
records which show that the Veteran is "taking additional 
newly prescribed medication and [has] expressed interest in 
attending mental health classes and [a] PTSD group."  See 
the July 31, 2008 SOC.  However, it does not follow that 
simply because the Veteran expresses interest in getting 
better by taking new medication and attending therapy, his 
condition will actually improve.  In this case, as noted 
above, the December 2007 QTC examiner specifically found that 
medication and therapy are in fact not likely to improve the 
Veteran's condition.  

Moreover, there is no medical evidence of record 
demonstrating that the Veteran's condition actually has 
improved because of this new medication or therapy.  Indeed, 
the Veteran specifically testified that this new medication 
and counseling have not made his condition any better.  See 
the May 2009 hearing transcript, page 6.    

Although the Veteran's most recent treatment record 
demonstrates that the Veteran appeared oriented, clean, 
without suicidal or homicidal ideations, it was noted that he 
was more anxious and tearful, and that he "does not like to 
leave the house."   See a June 4, 2008 VA Psychiatry Note.     

The Board concludes, based on the medical evidence of record, 
there has been no material improvement in the Veteran's PTSD 
since the effective date of his 100 percent PTSD disability 
rating [August 14, 2007], nor is there a likelihood of 
improvement in the future.  Rather, the Veteran's PTSD has 
appeared to steadily worsen since he was awarded service 
connection effective in 2001.  The December 2007 QTC examiner 
has determined that "it is more likely than not that the 
veteran's condition will not improve."  

Based on the foregoing evidence, the Board finds that the 
Veteran's impairment due to PTSD is reasonably certain to 
continue throughout his lifetime and that permanence of his 
total disability rating in regard to this disability is shown 
to exist.  38 C.F.R. § 3.340(b).  

Accordingly, the benefit sought on appeal is allowed.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of March 21, 2001 for the 
assignment of a 
70 percent disability rating for service-connected PTSD is 
granted.  

Entitlement to a permanent and total rating for PTSD is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


